DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
	The limitation “wherein at least one of the first set of alternating layers and the second set of alternating layers comprises two ferrous layers and two non- ferrous layers” of claim 2, “wherein the first set of alternating layers and the second set of alternating layers both individually comprise two ferrous layers and two non-ferrous layers” of claim 3, “wherein the electrically non-conductive layer is an air gap, the apparatus further comprising a first substrate to support the first set of alternating layers and a second substrate to support the second set of alternating layers ” of claim 4, “one or more EMP shielding connectors to bridge gaps between the sheets of structural EMP shielding material, each of the one or more EMP shielding connectors individually comprising at least one layer of ferrous metal, at least one layer of non-ferrous metal, and a bonding material for bonding to the sheets of structural EMP shielding material” of claim 14 and “coupling the EMP shielding connectors to the sheets of structural EMP shielding material to bridge gaps between the sheets of structural EMP shielding material” of claim 20 in combination with other limitations present is neither taught nor disclosed in the prior art of record.     	


				
Communication



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847